IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41266



MARK LEROY O’BRYAN,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, Director, Texas Department of Criminal Justice,
Institutional Division

                                          Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 4:97-CV-121
                       --------------------
                          April 12, 2000

Before REYNALDO G. GARZA , HIGGINBOTHAM, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     A certificate of appealability was granted to petitioner-

appellant Mark Leroy O’Bryan with respect to the issue of whether

his trial counsel denied him his right to testify in his own

defense at his criminal trial and as to whether the district

court erred in denying O’Bryan an evidentiary hearing to develop

this claim.



                                 2


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Upon a careful review of the record and the briefs, we

AFFIRM the district court’s Order and Final Judgment dated

September 25, 1998, denying O’Bryan’s petition for writ of habeas

corpus, for essentially the reasons set forth by the magistrate

judge and adopted by the district court.

     We further find that, as conducting an evidentiary hearing

to explore the issue of whether trial counsel refused O’Bryan his

right to testify would not have aided the district court in the

resolution of his habeas petition, the district court did not

abuse it’s discretion in denying O’Bryan’s request for an

evidentiary hearing.

     Accordingly, the judgment of the district court is AFFIRMED.

                                                        AFFIRMED.